

AMENDMENT TO THE
 
SECOND AMENDED AND RESTATED
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
THIS AMENDMENT (the “Amendment”) is hereby made to that certain Second Amended
and Restated Membership Purchase Agreement (the “Purchase Agreement”), dated
January 16, 2007 (the “Effective Date”), by and among (i) Fortress America
Acquisition Corporation, a Delaware corporation (“FAAC”); (ii) VTC, L.L.C., a
Maryland limited liability company (“VTC”); (iii) Vortech, LLC, a Maryland
limited liability company (“Vortech”); Thomas P. Rosato (“Rosato”) and Gerard J.
Gallagher (“Gallagher”) (Rosato and Gallagher together own all of the
outstanding membership interests of both VTC and Vortech (each a “Member” and
jointly the “Members”)); and (iv) Thomas P. Rosato in his capacity as the
“Members’ Representative.” Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the Purchase Agreement.
 
RECITALS
 
A.  FAAC, VTC, Vortech, the Members and other parties named therein have entered
into the Purchase Agreement pursuant to which, among other things, FAAC will, at
the Closing, acquire all of the equity interests in VTC and Vortech, which will
become wholly-owned subsidiaries of the FAAC (the “Transaction”).
 
B. FAAC changed its name to Fortress International Group, Inc. (“FIG”);


C. Gallagher desires to convey a two and nine tenths percent (2.9%) membership
interest (the “Trust Interests”) in both VTC and Vortech to the Gerard J.
Gallagher Charitable Remainder Unitrust (the “Trust”) (the “Trust Assignment”)
and a two and seventeen hundredths percent (2.17%) membership interest (the
“Charity Interests”) in both VTC and Vortech to Guardians of Life, Inc., a
Maryland charitable entity (the “Charity”) (the “Charity Assignment”) (the Trust
Assignment and the Charity Assignment shall collectively be referred to as the
“Gallagher Assignments”);


D. The parties hereto desire to amend the Purchase Agreement in accordance with
the following terms and provisions.


AGREEMENT
 
1. The preamble hereto is incorporated herein and, by this reference, is made a
substantive part hereof.
 
2. Upon completion of the Gallagher Assignments, the Trust and the Charity shall
each be a Member of VTC and Vortech and the Trust and the Charity shall be
entitled to a proportionate amount of the Purchase Consideration equal to their
percentage interest in each of VTC and Vortech, except that notwithstanding such
membership interests owned by the Trust and the Charity, respectively, the
parties hereto agree that the Trust and Charity shall, for purposes of Purchase
Agreement, only be entitled to receive the following amounts of Cash
Consideration delivered at Closing in exchange for their respective membership
interests and such amount of Cash Consideration shall reduce the amount of Cash
Consideration that would otherwise have been delivered to Gallagher at Closing
pursuant to Section 2.2 of the Purchase Agreement:
 

--------------------------------------------------------------------------------


 
 

  The Gerard J. Gallagher Charitable Remainder Unitrust  $1,000,000    Guardians
of Life, Inc.  $ 750,000 

       
3. The Trust and the Charity shall not be entitled to receive any Stock
Consideration under the Purchase Agreement.
 
4. The Trust and Charity shall each be required, at Closing, to deliver an
Assignment of Membership Interest conveying their respective membership
interests in VTC and Vortech to FIG and any other documents, instruments or
agreements that a Member receiving only Cash Consideration would be required to
deliver under the Purchase Agreement or to otherwise effectuate the transfer to
FIG of the Trust Interests and the Charity Interests, respectively.
 
5. The Trust and the Charity make no representations or warranties under the
Purchase Agreement and shall have no obligation to indemnify FIG under Article
IX of the Purchase Agreement or otherwise.
 
6. By their execution hereof, the Members of Vortech and VTC consent to the
Gallagher Assignments and hereby consent, ratify and confirm the amendment of
the Purchase Agreement in accordance with the terms and conditions of this
Amendment.
 
7. To the extent, if any, that any provision of this Amendment conflicts with or
differs from any provision of the Purchase Agreement, such provision of this
Amendment shall prevail and govern for all purposes and in all respects.
 
8. Except as modified hereby, the Purchase Agreement and its terms and
provisions are hereby ratified and confirmed for all purposes and in all
respects.
 
9. This Amendment may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.
 


 
(Signatures on following page.)
 

--------------------------------------------------------------------------------



In Witness Whereof, the undersigned have executed this Amendment to Second
Amended and Restated Membership Interest Purchase Agreement as of the 16th day
of January, 2007.
 
 
 

    FORTRESS AMERICA      ACQUISITION CORPORATION)           a Delaware
corporation            By: /s/ Harvey L. Weiss      Name: Harvey L. Weiss     
Title: Chairman            VTC, L.L.C.,      a Maryland limited liability
company            By: /s/ Gerard J. Gallagher       Name: Gerard J. Gallagher  
    Title: President             VORTECH, LLC,      a Maryland limited liability
company            By: /s/ Gerard J. Gallagher       Name: Gerard J. Gallagher 
    Title: President           MEMBERS:            /s/ Thomas P. Rosato      
Thomas P. Rosato             /s/ Gerard J. Gallagher       Gerard J. Gallagher 
          MEMBERS’ REPRESENTATIVE:            /s/Thomas P. Rosato      Name:
Thomas P. Rosato 

--------------------------------------------------------------------------------



 

    THE GERARD J. GALLAGHER       CHARITABLE REMAINDER UNITRUST           
By: /s/ Gerard J. Gallagher      GERARD J. GALLAGHER, Trustee           
GUARDIANS OF LIFE, INC.            By: /s/Gerard J. Gallagher      Name: Gerard
J. Gallagher      Title: Director

--------------------------------------------------------------------------------

